DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 19 April 2022.  These drawings are approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nathan (US Patent No. 5,335,856 A).
Nathan ‘856, as viewed best in Figs. 1 and 2, shows an implement guidance module for positioning a drawn implement (12) as the implement is pulled by a vehicle traveling along a desired path of movement, the vehicle having a connection point for receiving a hitch, said module comprising:
regarding claim 1,
5a module main frame (66) having a first end configured for connection to the vehicle connection point, and a second end configured for connection to the implement, said main frame having a longitudinal axis, and having a pivot mount (68) connected to said second end with an implement mounting plate (the implement-side pivot plate at pivot mount 68) pivoting relative to said module main frame about a pivot axis perpendicular to the longitudinal 10axis;
a vehicle mounting plate (the plate above reference numeral 64 in Fig. 1) defining said first end of said module main frame;
said implement mounting plate (the plate above reference numeral 68 in Fig. 1) defining said second end of said module main frame; 
15a vehicle adapter (72) constructed and arranged for accommodating a desired hitch mount configured for connection to the vehicle connection point, said vehicle adapter having a vehicle adapter plate configured for mounting to said vehicle mounting plate; and
17an implement adapter (74) constructed and arranged for accommodating a connection to the implement and having an implement adapter plate configured for mounting to said implement mounting plate;
regarding claim 2,
further including at least one fluid powered cylinder (70, 71) connected at one end to said implement mounting plate, and to an opposite end to said module main frame (66; via element 72) so that reciprocal extension and retraction of said at least one cylinder causes said 5pivoting action of said implement mounting plate relative to said module main frame;
regarding claim 3,
further including a pair of said at least one fluid power cylinders (70, 71), one each of said cylinders associated with one of a first and second sides of said module main frame (66; Fig. 2);
regarding claim 4,
	  further including a control system (hydraulic circuit) enabling operator control of said pivoting implement mounting plate through action of said at least one fluid power cylinder (col. 2, lines 4-16);
 regarding claim 5,
	wherein said module main frame (66) has a periphery, and said vehicle mounting plate and said 18implement mounting plate each have a peripheral edge extending vertically and horizontally beyond said periphery of said main frame;
regarding claim 6,
wherein said vehicle adapter plate (62) and said vehicle mounting plate have complementary mounting apertures for facilitating releasable connection of said vehicle adapter plate to said vehicle mounting plate;
regarding claim 7,
	said implement adapter plate (74) and said implement mounting plate have complementary mounting apertures for facilitating releasable connection of said implement adapter plate to said implement mounting plate;
regarding claim 8,
wherein said vehicle adapter (72) includes a hitch attachment connected to said vehicle adapter plate on a surface of said plate opposite a connection point of said module main frame, said hitch attachment constructed and arranged for accommodating one of a 5drawbar hitch and a two-point hitch (Fig. 2);
regarding claim 9,
wherein said vehicle adapter (72) includes a hitch attachment connected to said vehicle adapter plate on a surface of said plate opposite a connection point of said module main frame, 19said hitch attachment including a pair of spaced, parallel plates (Fig. 1) defining a recess 5for accommodating a mounting end of a drawbar hitch, said parallel plates each having a plurality of vertically spaced hitch mounting holes, said mounting holes being oriented transversely to said longitudinal axis of said module main frame;
regarding claim 10,
	wherein said vehicle adapter (72) includes a hitch attachment connected to said vehicle adapter plate on a surface of said plate opposite a connection point of said module main frame, said hitch attachment including a weldment defining a vertical pivot axis, and  5constructed and arranged for pivotally accommodating an implement mount of a two-point hitch (formed by elements 62, one pair on either side; Fig. 2);
regarding claim 11,
wherein said vertical pivot axis is parallel to said pivot axis of said implement mounting plate;
regarding claim 12,
wherein said implement adapter (74) includes an implement attachment connected to said implement adapter plate on a surface of said plate opposite a connection point of said module main frame (66)  said implement attachment including a weldment defining a vertical 5pivot axis, and constructed and arranged for pivotally accommodating a hitch mount of an implement; and
regarding claim 13,
wherein said implement adapter plate (74) and said implement mounting plate each have two spaced, parallel vertical rows complementary mounting apertures for facilitating releasable connection of said implement adapter plate to said implement mounting plate.

Nathan ‘856, as viewed best in Figs. 1 and 2, shows an implement guidance module for positioning a drawn implement (12) as the implement is pulled by a vehicle traveling along a desired path of movement, the vehicle having a connection point for receiving a hitch, said module comprising:
regarding claim 14,
5a module main frame (66) having a first end configured for connection to the vehicle connection point, and a second end configured for connection to the implement, said main frame having a longitudinal axis, and having a pivot mount (68) connected to said second end with an implement mounting plate (the implement-side pivot plate at pivot mount 68) pivoting relative to said module main frame about a pivot axis perpendicular to the longitudinal 10axis;
a vehicle mounting plate (the plate above reference numeral 64 in Fig. 1) defining said first end of said module main frame and configured for connection to a vehicle adapter which is connectable to a vehicle hitch; and
said implement mounting plate (the plate above reference numeral 68 in Fig. 1) defining said second end of said 15module main frame and configured for connection to an implement adapter, which is connectable to an implement hitch mount.

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive.
Initially, the examiner notes Applicant refers to “Amended independent claim 1” and “Amended independent claim 14” in the remarks.  The examiner notes neither independent claim has been amended.
Regarding the rejection of claims 1 and 14, Applicant argues Nathan fails to teach a pivot mount connected to the second end of the main frame with an implement mounting plate pivoting relative to the main frame.  The examiner disagrees.  As best viewed in Fig. 2 of the prior art, the implement mounting plate (the implement-side pivot plate at pivot mount 68) pivots to a position out of alignment with module main frame (66) about a pivot axis (through pivot mount 68), which is perpendicular to the longitudinal axis (direction of travel).
[AltContent: textbox (implement mounting plate)][AltContent: connector]
    PNG
    media_image1.png
    463
    705
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
11 July 2022